DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ANTONIO LOPEZ,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-1187


                          [August 29, 2019]

   Appeal of order denying rule 3.801 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Susan Alspector,
Judge; L.T. Case No. 04-019499-CF-10A.

  Antonio Lopez, West Palm Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.